UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15 ( d ) OF THE EXCHANGE ACT For the transition period from to Commission File No. 333-176256 MEGANET CORPORATION (Exact name of Registrant as specified in its charter) Nevada 80-0376822 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 2510 E. Sunset Rd. Unit 5-777 Las Vegas, NV89120 (Address of Principal Executive Offices) (702) 987-0087 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant has (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”) during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [] No [X] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X ] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Not applicable. APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the Registrant’s classes of common stock, as of the latest practicable date: June 15, 2015 – 100,000,000 shares of common stock, $0.001 par value. - 1 - MEGANET CORPORATION Table of Contents Page PART I – FINANCIAL INFORMATION 4 Item 1Financial Statements 4 Item 2Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3Quantitative and Qualitative Disclosures About Market Risk 17 Item 4Controls and Procedures 17 PART II – OTHER INFORMATION 18 Item 1Legal Proceedings 18 Item 1ARisk Factors 18 Item 2Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3Defaults Upon Senior Securities 18 Item 4Mine Safety Disclosures 18 Item 5Other Information 18 Item 6Exhibits 18 SIGNATURES 18 - 2 - PART I Item 1. Financial Statements The Financial Statements of the Registrant required to be filed with this 10-Q Quarterly Report were prepared by management and commence below, together with related notes. In the opinion of management, the Financial Statements fairly present the financial condition of the Registrant. MEGANET CORPORATION BALANCE SHEETS ASSETS September 30, March 31, (Unaudited) Current assets: Cash $ $ Total current assets Property and equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable and accrued liabilities $ $ Officer loan Total current liabilities Total liabilities Stockholders' equity (deficit): Common stock; $0.001 par value, 100,000,000 shares authorized and 100,000,000 and 100,000,000 shares issued and outstanding, respectively Additional paid-in capital Retained deficit ) ) Total stockholders' equity (deficit) ) ) Total liabilities and stockholders' equity (deficit) $ $ The accompanying notes are an integral part of these financial statements. - 3 - MEGANET CORPORATION STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended September 30, For the Six Months Ended September 30, Revenues $ Cost of revenues Gross profit Operating expenses: General and administrative Depreciation Compensation and related payroll taxes Rent Total operating expenses Loss before other expenses ) Other expenses Interest expense Loss before income taxes ) Provision for income taxes - Net loss $ ) $ ) $ ) $ ) Basic loss per common share $ ) $ ) $ ) $ ) Basic weighted average common shares outstanding The accompanying notes are an integral part of these financial statements. - 4 - MEGANET CORPORATION STATEMENTS OF CASH FLOWS (Unaudited) For the Six Months Ended September 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash (used) provided by operating activities: Depreciation Imputed interest on officer advance Changes in operating assets and liabilities: Decrease in prepaid expenses - - Increase (decrease) in accounts payable and accrued expenses Net cash (used) provided in operating activities ) Cash flows from investing activities: Purchase of fixed assets - - Net cash used in investing activities - - Cash flows from financing activities: Advances from officer Repayment of officer advances ) ) Net cash provided by financing activities ) Net change in cash 3 Cash, beginning of period Cash, end of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for interest $
